Citation Nr: 9935840	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-40 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $4,251.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from April 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
August 1993, which denied waiver of recovery of an 
overpayment in the calculated amount of $4,251.  The case was 
remanded to the RO in July 1996.


FINDINGS OF FACT

1.  Of the calculated amount of $4,251, $284 was previously 
waived by the Committee in April 1993, and, accordingly, that 
amount of the overpayment was not properly created.

2.  The veteran was substantially fault in the creation of 
$971 of the overpayment of improved pension benefits, 
reflecting unreported interest income received from February 
1989 through December 1990.  

3.  There was no VA fault in the creation of that portion of 
the debt.  

4.  The veteran was at fault in the creation of the remaining 
$3,032 of the debt, caused by underreporting retirement 
income, and a delay in reporting Social Security income.  

5.  The VA was at fault in failing to solicit a statement of 
medical expenses paid during 1993, which may have resulted in 
a slight reduction of the overpayment for that portion 
attributable to January through March 1993.  

6.  The veteran was unjustly enriched by his receipt of 
$4,003, to which he was not entitled.  

7.  In July 1993, the veteran had a positive monthly balance 
of 493.71 between his monthly income and expenses.

8.  In July 1998, the veteran entered a nursing home; his 
financial status since that date is unknown.

9.  Recovery of the overpayment would not defeat the purpose 
of VA benefits.  

10.  Waiver of recovery of $3,032, of the overpayment of 
improved pension benefits would represent a fair balancing of 
all equitable factors.  

11.  To require repayment of $971, of the outstanding debt 
would minimize unjust enrichment commensurate with the 
veteran's fault, would not defeat the purpose of VA benefits, 
and it has not been otherwise shown to be unreasonable to 
require repayment of this portion of the debt.  


CONCLUSIONS OF LAW

1.  Of the $4,251 overpayment, $248 was not properly created, 
reducing the debt for waiver consideration to $4,003.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(1999).

2.  The recovery of the overpayment of VA improved pension 
benefits in the amount of $3,032 would be against equity and 
good conscience; therefore, recovery of the overpayment must 
be waived. 38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999).

3.  Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $971 would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  We 
are also satisfied that all relevant facts have been 
developed sufficiently to enable a disposition of the present 
question. 

Initially, we note that the proper creation of this 
overpayment has not been disputed.  However, the proper 
creation of the debt is implicit in the issue of waiver of 
recovery of the overpayment.  See Schaper v. Derwinski, 1 
Vet.App. 430 (1991).  In February 1993, the VA charged the 
veteran with an overpayment of $430, based on the discovery 
that the veteran's Civil Service retirement income had been 
underreported by the amount of the health insurance premiums 
received as part of that benefit.  This initial overpayment 
was limited to payments received during the time period from 
February 1992 through January 1993.  The veteran requested a 
waiver of this overpayment, which was granted in April 1993.  
However, it appears that only part of this waived amount was 
deducted from the overpayment currently at issue.  According 
to an annotation to the April 1993 Committee decision, a 
returned check for $248 was used to reduce the overpayment, 
and the remaining $182 was the only amount actually waived.  
A Committee referral in December 1993 reflected a correction 
in the calculation of the overpayment, from $4,433 to $4,251, 
based on the previous waiver of $430.  However, since the 
difference in the calculated overpayment is $182, it appears 
that the $248 has been included in the amount of the 
overpayment.  Since this amount was waived by the Committee 
in its April 1993 determination, and the waiver was upheld in 
the December 1993 Committee decision, recovery was not 
proper, and the $248 should have been applied to the 
remaining $4,251 of the calculated overpayment.  
Consequently, of the calculated amount of $4,251, we find 
that $248 was not properly created, and the remaining amount 
for waiver consideration is $4,003.  There are no contentions 
or other indications that the remainder of the debt was not 
properly created.  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the 
recipient would be against equity and good conscience.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(a) (1999).  
There has been no showing of fraud, misrepresentation or bad 
faith in the creation of the overpayment; consequently, the 
remaining issue is whether it would be against equity and 
good conscience to require repayment of the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (1999).  In making this determination, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors must be considered, 
including, but not limited to, the relative fault of the 
debtor, weighing such fault against any fault on the 
Government's part, whether there was any unjust enrichment or 
detrimental reliance, whether there would be undue financial 
hardship resulting from recovery of the overpayment from the 
veteran, and whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet.App. 544 (1994). 

The overpayment at issue resulted when the RO discovered that 
the veteran had additional income which had not been 
previously reported, for the period from February 1989 to 
March 1993.  Three separate sources of income contributed to 
the overpayment.  Specifically, the veteran received interest 
income throughout the time period, in an annual amount 
ranging from $530 to $669, which was not reported to VA until 
1992.  In addition, the veteran's monthly Civil Service 
retirement annuity was underreported by the amount of the 
health benefits deduction.  Finally, the veteran and his wife 
began receiving Social Security benefits in February 1992, 
but did not report this additional income until January 1993.  

Concerning the fault of the veteran, and the relative fault 
of the VA and the veteran, each income source must be 
addressed separately.  The veteran was at fault in failing to 
provide the interest income in his annual eligibility 
verification reports, despite having been informed, on 
several occasions, particularly in annual award letters, that 
his pension was directly related to his/his family's income, 
and that he must report all income from any source, that 
adjustments must be made whenever his/his family's income 
changed, and, therefore, that he must notify the VA 
immediately if he or his family received any income other 
than already reported.  He was informed that his pension was 
paid to make up the difference between his countable annual 
income and the maximum annual rate.  He was provided a 
statement of the income on which his award was based, which 
specifically noted zero income from interest.  In addition, 
he was informed, on multiple occasions, that he must notify 
the VA immediately of any changes in income, and that his 
failure to promptly notify the VA of income changes would 
result in the creation of an overpayment in his account.  
Nevertheless, the veteran did not begin reporting interest 
income until January 1992, when he provided the interest 
earned for 1991, as well as an estimation of interest income 
for 1992.  Subsequently, the RO determined that he had earned 
interest income in 1989 and 1990 as well.   

The veteran was clearly and significantly at fault for 
failing to report interest prior to 1992.  However, after 
that point, he reported his interest income.  Moreover, in 
March 1992, when the veteran's award for pension benefits was 
adjusted effective in January 1991 to account for medical 
expenses paid that year, his interest income was included as 
well.  Thus, the portion of the overpayment resulting from 
the veteran's failure to report interest prior to 1992 is 
$917, reflecting interest of $530 per year received 
attributable to the period from February 1989 through 
December 1990.  Although his estimate of interest income for 
1992 of $519 was less than the $600 actually received, we do 
not find fault in his estimate.  VA was not at fault in the 
overpayment resulting from unreported interest income.  

As to the Civil Service retirement annuity, in December 1992, 
VA discovered that the veteran had been underreporting this 
income.  As noted above, part of the debt due to this cause 
was previously waived by the RO.  As to the remainder, the 
veteran explained, and documented, that his underreporting of 
income had been due to his reporting the amount of the check 
he actually received, rather than the gross monthly annuity, 
which also included an amount for health benefits.  As noted 
by the RO in its April 1993 determination waiving $430 of the 
overpayment, the veteran has a fourth grade education, and 
has been severely disabled due to a stroke for several years.  
He had not been notified of the requirement that he report 
the gross amount since May 1983, and, particularly in view of 
his health and education, we find it reasonable that this was 
a mere oversight on his part.  Consequently, his fault in 
failing to report the retirement income due to health 
insurance premiums was minimal.  

The majority of the overpayment resulted from the veteran's 
failure to report his Social Security benefits, which he 
began receiving in early 1992, until the submission of his 
EVR in January 1993.  He had been informed in March 1992 that 
he should notify VA immediately if there was any change in 
his income, and that since most changes would affect his 
monthly rate at the end of the month of the change, prompt 
notification could prevent or reduce any overpayment.  
However, in calculating the overpayment based on payments 
made for the first three months of 1993, the RO did not 
inform the veteran that his overpayment applicable to that 
time period may be reduced based on unreimbursed medical 
expenses.  Countable income may be reduced by certain medical 
expenses paid during a specific year.  38 C.F.R. § 3.272(g) 
(1999).  Furthermore, for purposes of reducing the amount of 
an overpayment, deductible expenses may be reported at any 
time.  VA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV,  16.30(b) 
(Change 79, Dec. 15, 1995).  Indeed, the veteran was 
informed, in March 1993, that his income would be adjusted, 
based on his unreimbursed medical expenses, which would have 
easily led to the impression that the RO already had that 
information.  
Consequently, to that extent, VA was at fault for any 
overpayment resulting from failing to obtain unreimbursed 
medical expenses from the veteran, to reduce the overpayment 
for the period from January through March, 1993.  

Turning to the other elements of equity and good conscience, 
the veteran submitted a financial status report in March 
1993.  At that time, there was a positive monthly balance of 
$493.71 between the veteran's monthly income of $1,417.52, 
and his monthly expenses of $923.81.  The RO has not 
requested an updated financial status report from the veteran 
since the March 1993 financial status report, despite 
evidence of his nursing home admission in July 1998.  At that 
time, he was diagnosed with deconditioning syndrome secondary 
to chronic debilitative illnesses, his prognosis was poor, 
and he was expected to need nursing home care permanently.  
He was not able to sign his name at that time.  Although 
financial hardship was not present in July 1993, we cannot 
ascertain the extent, if any, to which his current nursing 
home residency has affected his financial status.  However, 
financial status is only one factor in determining equity and 
good conscience, and in view of the precarious state of the 
veteran's health, and the length of time this appeal has been 
in process, we do not believe that further delay in a 
decision in this case is warranted.

Based on the balancing of the equities, we find the veteran's 
fault in the creation of that portion of the overpayment due 
to his failure to provide interest income information, in the 
amount of $917, to outweigh potential financial concerns.  
Furthermore, the veteran was unjustly enriched by his 
actions, in that he received benefits in an amount which 
exceeded that to which he was entitled.  Moreover, it has not 
been shown that to recover the overpayment would defeat the 
purpose of pension benefits, which is to enable qualifying 
veterans and their dependents to maintain a minimum income 
level, as established by Congress.  Consequently, it would 
not be against equity and good conscience to require 
repayment of $917 of the debt, and, accordingly, waiver is 
denied as to that amount.

Regarding the remaining $3,032 of the debt, attributable to 
the omission of health benefits from the report of retirement 
income, and the delay in reporting Social Security benefits, 
we find the veteran's fault to be significantly less.  Thus, 
on balance, consideration of all factors of equity and good 
conscience, including those discussed above, as well as the 
precarious state of the veteran's health, presents an 
approximate balance of positive and negative evidence.  
Accordingly, the evidence being in equipoise, reasonable 
doubt must be resolved in the veteran's favor, and waiver of 
recovery of $3,032 of the debt is granted.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).    


ORDER

Of the calculated amount of the overpayment, $248 was not 
properly created.

Waiver of recovery an overpayment of improved pension 
benefits of $3032 is granted.

Waiver of recovery of the remaining $971 of an overpayment of 
improved pension benefits is denied.  


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

